--------------------------------------------------------------------------------

Exhibit 10.1


NOTE AND WARRANT PURCHASE AGREEMENT




This NOTE AND WARRANT PURCHASE AGREEMENT, dated as of November 9, 2007 (this
“Agreement”) is entered into by and among Petrosearch Energy Corporation, a
Nevada corporation (the “Company”), and those individuals and entities listed on
Schedule “A” (each a “Purchaser” and collectively, the “Purchasers”).


WHEREAS, the Company desires to raise an aggregate of $8,100,000 through the
sale of a series of 8% Senior Secured Convertible Promissory Notes and
three-year Warrants to purchase an aggregate of 1,928,575 shares of Common Stock
(the “Financing”) to the Purchasers in the amounts listed on Schedule “A”; and


WHEREAS, it is a condition to the Purchasers’ purchase of the Note and Warrant
(as hereinafter defined) that the Purchasers be provided with certain
registration rights with respect to the shares of Common Stock into which the
Note is convertible and the shares of Common Stock underlying the Warrant.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers hereby agree as
follows:


ARTICLE I
DEFINITIONS


Section 1.01    Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:


“Action” against a Person means any lawsuit, action, proceeding or complaint
before any Governmental Authority, mediator or arbitrator.


“Acts” means the Securities Act and the Exchange Act.


“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.


“Agreement” shall have the meaning specified in the introductory paragraph.


“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.


“Closing” shall have the meaning specified in Section 2.03.


“Closing Date” shall have the meaning specified in Section 2.03.


--------------------------------------------------------------------------------



“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral Agent” means Ironman PI Fund (QP), LP.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the Company’s common stock, par value $0.001.


“Company Material Adverse Effect” means a material and adverse effect on (i) the
assets, liabilities, financial condition, business, or affairs of the Company or
(ii) the ability of the Company to consummate the transactions under any
Transaction Document.


“Company Related Parties” shall have the meaning specified in Section 7.02.


“Company SEC Documents” shall have the meaning specified in Section 3.06.


“Conversion Price” shall have the meaning specified in the Notes.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.


“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.


“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the Company
or any of its Property or the Purchasers.


“Holders” means the record holders of the Notes, Warrants, Note Shares or
Warrant Shares.


“Indemnified Party” shall have the meaning specified in Section 7.03.


“Indemnifying Party” shall have the meaning specified in Section 7.03.


“Interest Shares” means the number of shares of Common Stock that could be paid
as interest pursuant to Section 2(a) of the Notes at a rate of 8.5% under the
Notes during the term of the Notes.


“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.


“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.  For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

Note and Warrant Purchase Agreement

Page 2

--------------------------------------------------------------------------------



“Notes” shall have the meaning specified in Section 2.01.


“Note Shares” means (i) the shares of Common Stock to which the Holders are
entitled upon conversion of the Notes and (ii) the Interest Shares.


“Offering Notice” shall have the meaning specified in Section 5.04.


“OTC BB” shall mean the OTC Bulletin Board, on which the Company’s Common Stock
is traded.


“Party” or “Parties” means the Company and the Purchasers party to this
Agreement, individually or collectively, as the case may be.


“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.


“Pledge and Security Agreement” means the pledge and security agreement between
the Company, the Purchasers and Collateral Agent in substantially the form
attached hereto as Exhibit C pursuant to which the Company agrees to pledge as
collateral securing the Notes 5.00% of the membership interests in Exploration
Holding Co., L.L.C. which owns 100% of Barnett Petrosearch, L.L.C.


“Preferred Stock” means, collectively, the Series A 8% convertible preferred
stock and the Series B convertible preferred stock of the Company.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.


“Proposed Financing” shall have the meaning specified in Section 5.04.


“Purchase Price” means an aggregate of $8,100,000 as paid by the Purchasers in
their respective pro rata portions as described on Schedule “A”.


“Purchased Securities” means, collectively, the Notes and the Warrants.


“Purchaser” shall have the meaning specified in the introductory paragraph.


“Purchasers” shall mean all of the purchasers listed on Schedule “A”.


“Purchaser Material Adverse Effect” means any material and adverse effect on (i)
the ability of a Purchaser to meet its obligations under the Transaction
Documents on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Transaction Document.

Note and Warrant Purchase Agreement

Page 3

--------------------------------------------------------------------------------



“Purchaser Related Parties” shall have the meaning specified in Section 7.01.


“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit D, to be entered
into at the Closing, between the Company and the Purchasers.


“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.


“Terminating Breach” shall have the meaning specified in Section 8.09(a)(ii).


“Transaction Documents” means, collectively, this Agreement, the Registration
Rights Agreement, the Pledge and Security Agreement, the Notes and the Warrants
and any and all other agreements or instruments executed and delivered by the
Parties on even date herewith or at Closing, or any amendments, supplements,
continuations or modifications thereto.


“Transfer” shall have the meaning specified in Section 5.08(b).


“Warrants” shall have the meaning specified in Section 2.02.


“Warrant Shares” means the shares of Common Stock underlying the Warrants.


Section 1.02    Accounting Procedures and Interpretation.  Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-QSB promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.


ARTICLE II
SALE AND PURCHASE


Section 2.01    Sale and Issuance of the Notes.  Subject to the terms and
conditions of this Agreement, the Purchasers agree to purchase and the Company
agrees to sell to the Purchasers the series of 8% Senior Secured Convertible
Promissory Notes in an aggregate original principal amount of $8,100,000
substantially the form attached hereto as Exhibit A (collectively, the “Notes”)
and in the respective amounts listed on Schedule “A” for the Purchase Price.


Section 2.02    Issuance of Warrants.  As additional consideration for the
Purchasers’ agreement to the terms and conditions of this Agreement and other
valuable consideration, the Company shall issue to the Purchasers three-year
warrants to purchase an aggregate of 1,928,572 shares of Common Stock in the
amounts listed on Schedule “A”, with the exercise price and other additional
terms and conditions set forth in the form of Warrant attached hereto as Exhibit
B (collectively, the “Warrants”).

Note and Warrant Purchase Agreement

Page 4

--------------------------------------------------------------------------------



Section 2.03    Closing.  The execution and delivery of the Transaction
Documents (other than this Agreement) and execution and delivery of all other
instruments, agreements, and other documents required by this Agreement (the
“Closing”) shall take place on or before November 9, 2007 (the “Closing
Date”).   The Closing shall take place at the offices of Axelrod, Smith &
Kirshbaum, 5300 Memorial Drive, Houston, Texas  77007.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company represents and warrants to the Purchasers, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:


Section 3.01    Valid Existence.  Each of the Company and its subsidiaries is
duly organized, validly existing and in good standing under the laws of its
state of incorporation or formation, and is duly qualified to do business in all
jurisdictions in which the failure to be so qualified would result in a Company
Material Adverse Effect. Each of the Company and its subsidiaries has all
requisite power and authority (i) to own and lease the properties and assets it
currently owns and leases and it contemplates owning and leasing and (ii) to
conduct its activities as such activities are currently conducted and as
currently contemplated to be conducted.


Section 3.02    Ownership of Exploration Holding Co. L.L.C.  The Company owns
100% of the issued and outstanding membership interests in Exploration Holding
Co. L.L.C., a Texas limited liability company (“Exploration Holding”); such
membership interests are duly authorized and validly issued in accordance with
the Company Agreement of Exploration Holding (the Exploration Holding LLC
Agreement) and fully paid (to the extent required under the Exploration Holding
LLC Agreement) and non-assessable (except as such nonassessability may be
affected by the Texas Business Organizations Code (the “TBOC”)); and, except as
set forth in Exhibit 3.02, the Company owns such membership interests free and
clear of all Liens.


Section 3.03    Ownership of Barnett Petrosearch, L.L.C.  Exploration Holding
owns 100% of the issued and outstanding membership interests in Barnett
Petrosearch, L.L.C., a Texas limited liability company (“Barnett”); such
membership interests are duly authorized and validly issued in accordance with
Barnett’s limited liability company agreement (the “Barnett LLC Agreement”) and
fully paid (to the extent required under the Barnett LLC Agreement) and
non-assessable (except as such nonassessability may be affected by the TBOC);
and Exploration Holding owns such membership interests free and clear of all
Liens.


Section 3.04    Ownership of DDJET.  Barnett owns a 5.54455% limited partnership
interest in DDJET Limited, LLP, a Texas limited liability limited partnership
(“DDJET”); such partnership interest is duly authorized and validly issued in
accordance with DDJET’s partnership agreement (the “DDJET Partnership
Agreement”) and fully paid (to the extent required under the DDJET Partnership
Agreement ) and non-assessable (except as such nonassessability may be affected
by the TBOC); and Barnett owns such partnership interest free and clear of all
Liens.

Note and Warrant Purchase Agreement

Page 5

--------------------------------------------------------------------------------



Section 3.05    Capitalization and Valid Issuance.
 
(a)           As of the date of this Agreement, the issued and outstanding
equity of the Company consists of 39,742,653 shares of Common Stock, 483,416
shares of  Series A 8% convertible preferred stock and 43,000 shares of Series B
convertible preferred stock. All of the outstanding Common Stock and Preferred
Stock have been duly authorized and validly issued and are fully paid and
nonassessable. The rights, privileges and preferences of the Preferred Stock are
as stated in the Company’s Articles of Incorporation (the “Articles”).


(b)           Except for (i) the conversion privileges of the Preferred Stock,
(ii) the conversion privileges of the Notes to be issued under this Agreement,
(iii) the Warrants being issued in connection with this Agreement, (iv) the
conversion privileges provided in the 8% Senior Secured Convertible Note dated
February 7, 2007, by and between the Company and RCH Petro Investors, LP (the
“RCH Note”), (v) the exercise privileges provided in the Warrant to Purchase
Common Stock dated February 7, 2007 issued by the Company to RCH Petro
Investors, LP (the “RCH Warrant”), (vi) stock which may be issued pursuant to an
Asset Purchase Agreement dated November 15, 2005, for the purchase of Quinduno
Water Flood Project (vii) warrants issued in February 2006 to certain investors,
(viii) the shares of Common Stock issuable upon exercise of warrants granted
pursuant to the Company’s incentive plan, and (ix) all warrants disclosed in the
Company’s SEC Documents, there are no outstanding options, warrants, rights
(including conversion, preemptive rights or similar rights) or agreements for
the purchase or acquisition from the Company of any shares of its capital
stock.  The Company is not a party or subject to any agreement or understanding,
and, to the Company’s knowledge, there is no agreement or understanding between
any persons and/or entities, which affects or relates to the voting or giving of
written consents with respect to any security or by a director of the Company,
except as provided for in the Articles.


(c)           The issuance, offer and sale of the Notes and the issuance of the
Warrants have been duly authorized by the Company and, when issued and delivered
to the Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid and nonassessable and will be free
of any and all Liens and restrictions on transfer, other than under applicable
state and federal securities Laws and other than such Liens as are created by
the Purchasers.


(d)           The Company’s currently outstanding Common Stock is quoted on the
OTC BB.


(e)           The Company has reserved the Note Shares and the Warrant Shares
for issuance and has adequate authorized capital under its Articles to issue
such shares when the Notes are converted or the Warrants are exercised.

Note and Warrant Purchase Agreement

Page 6

--------------------------------------------------------------------------------



Section 3.06    Company SEC Documents.  The Company has timely filed with the
Commission all  reports, schedules and statements required to be filed by it
under the Exchange Act since the filing of its Form 8-A12G on August 10, 2005
(all such documents filed on or prior to the date of this Agreement,
collectively, the “the Company SEC Documents”).  The Company SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein, at the time filed  (except to the extent corrected
by a subsequently filed the Company SEC Document filed prior to the date of this
Agreement) (i) did not contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (ii) complied in all material respects with the applicable
requirements of the Exchange Act, (iii) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (iv) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-QSB of the Commission) and (v) fairly
present (subject in the case of unaudited statements to normal, recurring and
year-end audit adjustments) in all material respects the consolidated financial
position and the consolidated results of its operations and cash flows for the
periods then ended.  Ham, Langston & Brezina, L.L.P. is an independent
registered public accounting firm with respect to the Company and has not
resigned or been dismissed as independent registered public accountants of the
Company as a result of or in connection with any disagreement with the Company
on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.


Section 3.07    No Material Adverse Change.  Except as set forth in or
contemplated by the Company SEC Documents, since June 30, 2007, the Company has
conducted its business in the ordinary course, consistent with past practice,
and there has been no (i) change that has had or would reasonably be expected to
have a Company Material Adverse Effect, (ii) acquisition or disposition of any
material asset by the Company or any contract or arrangement therefor, otherwise
than for fair value in the ordinary course of business, (iii) material change in
the Company’s accounting principles, practices or methods or (iv) incurrence of
material indebtedness.


Section 3.08    Litigation.  Except as set forth in the Company SEC Documents,
there is no Action pending or, to the knowledge of the Company, contemplated or
threatened against the Company or any of its officers (in their capacity as
such), directors (in their capacity as such), Properties, which (individually or
in the aggregate) reasonably would be expected to have a Company Material
Adverse Effect or which challenges the validity of this Agreement or which would
reasonably be expected to adversely affect or restrict the Company’s ability to
consummate the transactions contemplated by the Transaction Documents.


Section 3.09    No Conflict.  Except as set forth in Exhibit 3.09, the
execution, delivery and performance by the Company of the Transaction Documents
to which it is a party and all other agreements and instruments to be executed
and delivered by the Company pursuant hereto or thereto or in connection
herewith and therewith, and compliance by the Company with the terms and
provisions hereof and thereof, do not and will not (a) violate any provision of
any Law, governmental permit, determination or award having applicability to the
Company or any of its Properties, (b) conflict with or result in a violation of
any provision of the articles of incorporation or bylaws of the Company
(c) require any consent, approval or notice under or result in a violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under (i) any note, bond, mortgage, license, or loan or credit agreement to
which the Company is a party or by which the Company or any of its Properties
may be bound or (ii) any other agreement, instrument or obligation, or
(d) result in or require the creation or imposition of any Lien upon or with
respect to any of the Properties now owned or hereafter acquired by the Company,
except in the cases of clauses (a), (c) and (d) where such violation, default,
breach, termination, cancellation, failure to receive consent or approval, or
acceleration with respect to the foregoing provisions of this Section 3.09 would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

Note and Warrant Purchase Agreement

Page 7

--------------------------------------------------------------------------------



Section 3.10    Authority.  The execution and delivery of, and the performance
by the Company of its obligations under the Transaction Documents have been duly
and validly authorized by the Company, and the Transaction Documents have been
duly executed and delivered by the Company and constitute the valid and legally
binding agreements of the Company, enforceable against the Company in accordance
with their terms, except as rights to indemnity and contribution hereunder and
thereunder may be limited by federal or state securities laws or principles of
public policy and subject to the qualification that the enforceability of the
Company’s obligations hereunder and thereunder may be limited by bankruptcy,
fraudulent conveyance, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equitable
principles, regardless whether enforcement is considered in a proceeding in
equity or at law.


Section 3.11    Compliance with Laws.  The Company is not in violation of any
judgment, decree or order or any Law applicable to the Company, except as would
not, individually or in the aggregate, have a Company Material Adverse
Effect.  The Company possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct its business,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Company Material Adverse
Effect, and the Company has not received any notice of proceedings relating to
the revocation or modification of any such certificate, authorization or permit,
except where such potential revocation or modification would not have,
individually in the aggregate, a Company Material Adverse Effect.


Section 3.12    Preemptive Rights or Registration Rights.  Except for as set
forth on Exhibit 3.12, there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any capital stock of the Company pursuant to any agreement or instrument to
which the Company is a party and is bound. Neither the execution of this
Agreement nor the issuance of the Notes and Warrants as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
Common Stock, other than as set forth on Exhibit 3.12.


Section 3.13    Approvals.  Except as set forth in Exhibit 3.13 and as required
by the Commission in connection with the Company’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Company of any of the Transaction Documents to which it is a party, except
(i) as may be required under the state securities or “Blue Sky” Laws, (or (ii)
where the failure to receive such authorization, consent, approval, waiver,
license, qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect.


Section 3.14    Offering.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Securities pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Company nor, to
the Company’s knowledge, any authorized Representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.

Note and Warrant Purchase Agreement

Page 8

--------------------------------------------------------------------------------



Section 3.15    Certain Fees.  Except for fees payable to Scarsdale Equities,
LLC in its capacity as placement agent, no fees or commissions will be payable
by the Company to brokers, finders, or investment bankers with respect to the
sale of any of the Purchased Securities or the consummation of the transactions
contemplated by this Agreement.  The Company agrees that it will indemnify and
hold harmless the Purchasers from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Company or alleged to have been incurred by the
Company in connection with the sale of Purchased Securities or the consummation
of the transactions contemplated by this Agreement.


Section 3.16    No Side Agreements.  There are no other agreements by, among or
between the Company or its Affiliates, on the one hand, and the Purchasers, on
the other hand, with respect to the transactions contemplated hereby nor
promises or inducements for future transactions between or among any of such
parties.


Section 3.17    Investment Company Status.  The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser represents and warrants to the Company, on and as of the date of
this Agreement and on and as of the Closing Date, as follows:


Section 4.01    Valid Existence.  The Purchaser: (i) is either (x) duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization or (y) an individual of full age of majority, with
full power, capacity, and authority to enter into this Agreement and perform the
obligations contemplated hereby by and for himself/herself and his/her spouse;
and (ii) has all requisite power, and has all material governmental licenses,
authorizations, consents and approvals necessary to own its Properties and carry
on its business as its business is now being conducted, except where the failure
to obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Purchaser Material Adverse Effect.


Section 4.02    No Conflicts.  The execution, delivery and performance by the
Purchaser of the Transaction Documents to which it is a party and all other
agreements and instruments to be executed and delivered by the Purchaser
pursuant hereto or thereto or in connection herewith or therewith, compliance by
the Purchaser with the terms and provisions hereof and thereof, and the purchase
of the Purchased Securities by the Purchaser do not and will not (a) violate any
provision of any Law, governmental permit, determination or award having
applicability to the Purchaser or any of its Properties, (b) conflict with or
result in a violation of any provision of the organizational documents of the
Purchaser, or (c) require any consent (other than standard internal consents),
approval or notice under or result in a violation or breach of or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under (i) any note,
bond, mortgage, license, or loan or credit agreement to which the Purchaser is a
party or by which the Purchaser or any of its Properties may be bound or
(ii) any other such agreement, instrument or obligation, except in the case of
clauses (a) and (c), where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.

Note and Warrant Purchase Agreement

Page 9

--------------------------------------------------------------------------------



Section 4.03    Authority.  The execution and delivery of, and the performance
by the Purchaser of its obligations under the Transaction Documents have been
duly and validly authorized by the Purchaser, and the Transaction Documents have
been duly executed and delivered by the Purchaser and constitute the valid and
legally binding agreements of the Purchaser, enforceable against the Purchaser
in accordance with their terms, except as rights to indemnity and contribution
hereunder and thereunder may be limited by federal or state securities laws or
principles of public policy and subject to the qualification that the
enforceability of the Purchaser’s obligations hereunder and thereunder may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors’ rights generally
and by general equitable principles, regardless whether enforcement is
considered in a proceeding in equity or at law.


Section 4.04    Investment.  The Purchased Securities are being acquired for the
Purchaser’s own account, or the accounts of clients for whom the Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Securities or any part
thereof, and that the Purchaser has no present intention of selling or granting
any participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to the Purchaser’s right at all times (subject to
the Purchaser’s agreement contained in Section 4.07) to sell or otherwise
dispose of all or any part of the Purchased Securities under a registration
statement under the Acts and applicable state securities Laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If the Purchaser
should in the future decide to dispose of any of the Purchased Securities, the
Purchaser understands and agrees (a) that it may do so only (i) in compliance
with the Acts and applicable state securities law, as then in effect, or (ii) in
the manner contemplated by any registration statement pursuant to which such
securities are being offered, and (b) that stop-transfer instructions to that
effect will be in effect with respect to such securities.


Section 4.05    Nature of Purchaser.  The Purchaser represents and warrants to,
and covenants and agrees with, the Company that, (a) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (b) by reason of its business and
financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Securities, is able to bear
the economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.


Section 4.06    Receipt of Information; Authorization.  The Purchaser
acknowledges that it (a) has access to the Company SEC Documents and (b) has
been provided a reasonable opportunity to ask questions of and receive answers
from Representatives of the Company regarding such matters.

Note and Warrant Purchase Agreement

Page 10

--------------------------------------------------------------------------------



Section 4.07    Restricted Securities.  The Purchaser understands that the
Purchased Securities it is purchasing are characterized as “restricted
securities” under the federal securities Laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such Laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, Purchaser represents that it is knowledgeable
with respect to Rule 144 of the Commission promulgated under the Securities Act.
Purchaser further understands that a restrictive legend will be placed on the
Purchased Securities, the Note Shares and the Warrant Shares.  To assist in
implementing the above provisions, the Purchaser hereby consents to the
placement of the legend, or a substantially similar legend, set forth below, on
all certificates representing ownership of the Purchased Securities, the Note
Shares and the Warrant Shares acquired hereby until such securities have been
sold, transferred, or otherwise disposed of, pursuant to the requirements
hereof.  The legend shall read substantially as follows:




 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS.  THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”
 

 


Section 4.08    Certain Fees.  No fees or commissions will be payable by the
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Securities or the consummation of the transactions
contemplated by this Agreement.  The Purchaser agrees that it will indemnify and
hold harmless the Company from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Purchaser or alleged to have been incurred by the
Purchaser in connection with the purchase of Purchased Securities or the
consummation of the transactions contemplated by this Agreement.


Section 4.09    Short Sales.  The Purchaser has not engaged in short sales of
the Company’s Common Stock during the three months preceding the Closing Date.


ARTICLE V
COVENANTS


Section 5.01    Notice of Default.  So long as any amounts remain outstanding
under the Notes, the Company covenants that it shall give the Holders written
notice of the occurrence of any Event of Default (as defined in Section 8 of the
Notes) promptly upon the occurrence thereof.


Section 5.02    Observation and Information Rights.  So long as any amounts
remain outstanding under the Notes, the Company covenants that, in the event
that the Company has not timely filed the necessary Company SEC Documents, it
shall notify each Holder when quarterly financial information becomes available
and shall, upon subsequent request from any Holder, provide such Holder
quarterly financial information, quarterly updates regarding the Company’s
business, and other information which would have otherwise been filed with the
Commission.

Note and Warrant Purchase Agreement

Page 11

--------------------------------------------------------------------------------



Section 5.03    Price Protection. Without limiting any Holder’s right set forth
in Section 5.04, if the Company issues and sells capital in the Company any time
during the six months following the Closing Date with an equity price less than
the Conversion Price, each Holder will have the option to: (i) participate up to
the amount invested in this offering; (ii) demand that the Company redeem 100%
of the par value of the then outstanding balance plus any accrued unpaid
interest; or (iii) choose to take no action.  The Company agrees that in the
event any Holder acts pursuant to (i) or (ii), the Company shall take or cause
to take all necessary action to effect such Holder’s participation in such a
transaction or the redemption of the Notes. In the event the Notes are redeemed,
the Company agrees that payment will be due to each Holder making such election
in immediately available cash within 45 days of receipt of the Holder’s demand
for redemption.


Section 5.04    Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Purchased Securities in a manner that would require the
registration under the Securities Act of the sale of the Purchased Securities.


Section 5.05    Short Sales.  Each Holder agrees that it will not engage in
short sales of the Company’s Common Stock while any amount is outstanding under
the Notes.


Section 5.06    Taking of Necessary Action.  Each of the Parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement.  Without limiting the
foregoing, the Company and each Holder will use its commercially reasonable
efforts to make all filings and obtain all consents of Governmental Authorities
that may be necessary or, in the reasonable opinion of each Holder or the
Company, as the case may be, advisable for the consummation of the transactions
contemplated by the Transaction Documents.


Section 5.07    Publicity.   Except for such disclosure as the Company is
advised by counsel is required by law, the Company shall not use the name of, or
make reference to, any Purchaser or any of its affiliates or any investment
adviser of any Purchaser in any press release or in any public manner,
including, without limitation, on the Company’s website, without the prior
written consent of each affected party.


Section 5.08    Disclosure of Transaction.  Within one (1) business day
following the completion of all funding requirements for the Financing, the
Company will issue a press release describing the terms of the transactions
contemplated by this Agreement, but shall not include the names of the
Purchasers or any investment adviser or affiliate of any Purchaser, or the
individual amounts of Purchased Securities purchased hereby without each
affected party’s consent.


Section 5.09    Collateral Agent.   Each of the Purchasers hereby agrees to
appoint Ironman PI Fund (QP), LP as the Collateral Agent for purposes of the
Pledge and Security Agreement.  The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be responsible for the
gross negligence or willful misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

Note and Warrant Purchase Agreement

Page 12

--------------------------------------------------------------------------------



ARTICLE VI
CLOSING CONDITIONS


Section 6.01    Conditions to the Closing.


(a)           Mutual Conditions.  The respective obligation of each Party to
consummate the purchase and issuance and sale of the Purchased Securities shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):


(i)           no Law shall have been enacted or promulgated, and no action shall
have been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement  illegal; and


(ii)           there shall not be pending any Action by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement.


(b)           Purchasers’ Conditions.  The obligation of the Purchasers to
consummate the purchase of the Purchased Securities shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing, in whole or in part, to the extent permitted by applicable Law):


(i)           The Company shall have performed and complied in all material
respects with the covenants and agreements contained in this Agreement that are
required to be performed and complied with by the Company on or prior to the
Closing Date;


(ii)           the representations and warranties of the Company contained in
this Agreement shall be true and correct when made and as of the Closing Date;


(iii)          since the date of this Agreement, no Company Material Adverse
Effect shall have occurred and be continuing;


(iv)          the Company shall have delivered, or caused to be delivered, to
the Purchasers at the Closing, the Company’s closing deliveries described in
Section 6.02.


(c)           The Company’s Conditions.   The obligation of the Company to
consummate the sale of the Purchased Securities to each the Purchaser shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by the Company in
writing, in whole or in part, to the extent permitted by applicable Law):

Note and Warrant Purchase Agreement

Page 13

--------------------------------------------------------------------------------



(i)           each Purchaser shall have performed and complied with in all
material respects the covenants and agreements contained in this Agreement that
are required to be performed and complied with by that Purchaser on or prior to
the Closing Date;


(ii)           the representations and warranties of each Purchaser contained in
this Agreement shall be true and correct when made and as of the Closing Date;


(iii)          since the date of this Agreement, no Purchaser Material Adverse
Effect shall have occurred and be continuing;


(iv)         all necessary consents and approvals of lenders or other third
parties shall have been obtained; and


(v)          each Purchaser shall have delivered, or caused to be delivered, to
the Company at the Closing, the Purchaser’s closing deliveries described in
Section 6.03, except that funding shall occur immediately upon delivery of such
Purchaser’s Note and Warrant.


Section 6.02    Company Deliveries.  At the Closing, subject to the terms and
conditions of this Agreement, the Company will deliver, or cause to be
delivered, to the Purchasers:


(a)           the Purchased Securities, free and clear of any Liens,
encumbrances or interests of any other party other than restrictions on transfer
imposed by federal and state securities Laws and those imposed by Purchasers;


(b)           the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit D, which shall have been duly executed by
the Company;


(c)           the Pledge and Security Agreement in substantially the form
attached to this Agreement as Exhibit C, which shall have been duly executed by
the Company;


(d)           the original certificate representing a 5.00% interest in
Exploration Holding Co., L.L.C. along with a unit power executed in blank;


(e)           copies of the UCC-1s evidencing that the same has been filed as
required by the Pledge and Security Agreement;


(f)           the consent required pursuant to Section 3.03 of the Company
Agreement of Exploration Holding Co, L.L.C. permitting the pledge of the
interests under the Pledge and Security Agreement;


(g)           waiver of Fortuna Energy LP’s right to participate in this
offering;

Note and Warrant Purchase Agreement

Page 14

--------------------------------------------------------------------------------



(h)           waiver of RCH Petro Investor LP’s rights to participate in this
offering and RCH Petro Investor LP’s consent to this transaction;


(i)           a cross-receipt, dated the Closing Date, executed by the Company
and delivered to the Purchasers certifying that it has received the Purchase
Price with respect to the Purchased Securities issued and sold to the
Purchasers;


(j)           an officer’s certificate of the Company substantially in the form
attached to this Agreement as Exhibit E; and


(k)           a legal opinion substantially in the form attached to this
Agreement as Exhibit “F”.


Section 6.03    Purchasers’ Deliveries.  At the Closing, subject to the terms
and conditions of this Agreement, the Purchasers will deliver, or cause to be
delivered to the Company:


(a)           Payment to the Company of the Purchase Price by wire transfer(s)
of immediately available funds to an account designated by the Company in
writing immediately upon receipt by Purchasers of the Notes and Warrants;


(b)           the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit D, which shall have been duly executed by
each of the Purchasers;


(c)           the Pledge and Security Agreement in substantially the form
attached to this Agreement as Exhibit C which shall have been duly executed by
each of the Purchasers;


(d)           a cross-receipt, dated the Closing Date, executed by each of the
Purchasers, and delivered to the Company certifying that each of the Purchasers
has received the Purchased Securities; and


(e)           an Officer’s Certificate substantially in the form attached to
this Agreement as Exhibit G.


ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES


Section 7.01    Indemnification by the Company.  The Company agrees to indemnify
the Purchasers and their Representatives (collectively, “Purchaser Related
Parties”) from, and hold each of them harmless against any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly on
demand, pay and reimburse each of them costs, losses, liabilities,  damages, or
expenses of any kind or nature whatsoever, including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Company contained herein;
provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty.

Note and Warrant Purchase Agreement

Page 15

--------------------------------------------------------------------------------



Section 7.02    Indemnification by Purchasers.  The Purchasers, severally and
not jointly, agree to indemnify the Company and its Representatives
(collectively, “the Company Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation, or inquiries), demands and causes of action and, in
connection therewith, and promptly upon demand, pay and reimburse each of them
costs, losses, liabilities,  damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Purchaser contained herein;
provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty.


Section 7.03    Indemnification Procedure.  Promptly after any of the Company
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action or proceeding by a third party, which the Indemnified Party believes
in good faith is an indemnifiable claim under this Agreement, the Indemnified
Party shall give the indemnitor hereunder (the “Indemnifying Party”) written
notice of such claim or the commencement of such action or proceeding, but
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Such notice shall state the nature and the basis of such claim to the
extent then known.  The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control.  Such cooperation of the Indemnified Party shall be at
the cost of the Indemnifying Party.  After the Indemnifying Party has notified
the Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as
incurred.  Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.

Note and Warrant Purchase Agreement

Page 16

--------------------------------------------------------------------------------



ARTICLE VIII
MISCELLANEOUS


Section 8.01    Interpretation.  Article, Section, Schedule, and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.”  Whenever any determination, consent or approval is to be made or given by
the Company under the Transaction Documents, such action shall be in the
Company’s sole discretion unless otherwise specified therein.  Whenever the
Company has an obligation under the Transaction Documents, the expense of
complying with such obligation shall be an expense of the Company, as
applicable, unless otherwise specified therein.  Whenever any determination,
consent or approval is to be made or given by the Purchasers under the
Transaction Documents, such action shall be in the Purchasers’ sole discretion
unless otherwise specified therein.  If any provision in the Transaction
Documents is held to be illegal, invalid, not binding, or unenforceable, such
provision shall be fully severable and the Transaction Documents shall be
construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Transaction Documents,
and the remaining provisions shall remain in full force and effect. The
Transaction Documents have been reviewed and negotiated by sophisticated parties
with access to legal counsel and shall not be construed against the drafter.


Section 8.02    Survival of Provisions.  The representations and warranties set
forth in Sections3.01, 3.02, 3.03, 3.04, 3.05, 3.10, 3.11, 3.13, 4.01, 4.03,
4.04, 4.05, 4.06, 4.07, 4.08 and 4.09 of this Agreement shall survive the
execution and delivery of this Agreement for the maximum amount of time allowed
by law, and the other representations and warranties set forth in this Agreement
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of the Company, or the
Purchasers.  The covenants made in this Agreement or any other Transaction
Document shall survive the closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Securities and payment therefor and repayment, conversion or
repurchase thereof. All indemnification obligations of the Company, and the
Purchasers pursuant to this Agreement shall remain operative and in full force
and effect unless such obligations are expressly terminated in a writing by the
Parties, regardless of any purported general termination of this Agreement.


Section 8.03    No Waiver; Modifications in Writing.


(a)           Delay.  No failure or delay on the part of any Party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any right,
power, or remedy. The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to a Party at Law or in equity
or otherwise.

Note and Warrant Purchase Agreement

Page 17

--------------------------------------------------------------------------------



(b)           Specific Waiver. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Transaction Document shall be effective unless
signed by each of Parties or each of the original signatories thereto affected
by such amendment, waiver, consent, modification, or termination. Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Transaction Document, any waiver of any provision of this Agreement or any other
Transaction Document, and any consent to any departure by the Company from the
terms of any provision of this Agreement or any other Transaction Document shall
be effective only in the specific instance and for the specific purpose for
which made or given.  Except where notice is specifically required by this
Agreement, no notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.


Section 8.04    Binding Effect; Assignment.


(a)           Binding Effect. This Agreement shall be binding upon the Company,
the Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.


(b)           Assignment of Purchased Securities. All or any portion of the
Purchased Securities purchased pursuant to this Agreement may be sold, assigned
or pledged by the Purchasers, subject to compliance with applicable securities
Laws.


(c)           Assignment of Rights. The Purchasers may assign all or any portion
of their rights hereunder; provided the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned rights and shall agree to be
bound by the provisions of this Agreement.


Section 8.05    Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery,
electronic mail or personal delivery to the addresses listed on the signature
pages hereto or to such other address as the Company or any of the Purchasers
may designate in writing. All notices and communications shall be deemed to have
been duly given: at the time delivered by hand, if personally delivered; at the
time of transmittal, if sent via electronic mail; upon actual receipt if sent by
registered or certified mail, return receipt requested, or regular mail, if
mailed; when receipt acknowledged, if sent via telecopy; and upon actual receipt
when delivered to an air courier guaranteeing overnight delivery.


Section 8.06    Entire Agreement.  This Agreement and the other Transaction
Documents are intended by the Parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein.  There are no restrictions, promises, warranties
or undertakings, other than those set forth or referred to herein and therein
with respect to the rights granted by the Company or any of the Purchasers set
forth herein and therein.  This Agreement and the other Transaction Documents
supersede all prior agreements and understandings between the Parties with
respect to such subject matter.

Note and Warrant Purchase Agreement

Page 18

--------------------------------------------------------------------------------



Section 8.07    Governing Law.  This Agreement will be construed in accordance
with and governed by the Laws of the State of Texas without regard to principles
of conflicts of Laws.


Section 8.08    Execution in Counterparts.  This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that both parties need not sign the same counterpart.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.


Section 8.09    Termination.


(a)           Notwithstanding anything herein to the contrary, this Agreement
may be terminated with respect to a Purchaser at any time at or prior to the
Closing:


(i)           by the mutual written consent of any Purchaser and the Company;


(ii)           by the written consent of any Purchaser or by the Company, (A) if
any representation or warranty of the other party set forth in this Agreement
shall be untrue in any material respect when made, or (B) upon a breach in any
material respect of any covenant or agreement on the part of the other party set
forth in this Agreement (either clause (A) or (B) above being a “Terminating
Breach”); provided, that, each Terminating Breach would cause the conditions to
the non-terminating party’s obligations not to be satisfied and such Terminating
Breach is not cured within 30 days after written notice from the non-breaching
party; or


(b)           Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing:


(i)           if a statute, rule, order, decree or regulation shall have been
enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction which permanently restrains,
precludes, enjoins or otherwise prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal; or


(ii)           if the Closing shall not have occurred on or before November 9,
2007.


(c)           In the event of the termination of this Agreement as provided in
Section 8.09(a) or Section 8.09(b), this Agreement shall forthwith become null
and void.  In the event of such termination, there shall be no liability on the
part of any party hereto, except with respect to the requirement to comply with
any confidentiality agreement in favor of the Company; provided that nothing
herein shall relieve any party from any liability or obligation with respect to
any willful breach of this Agreement.

Note and Warrant Purchase Agreement

Page 19

--------------------------------------------------------------------------------



Section 8.10    Expenses.  If any action at law or equity is necessary to
enforce or interpret the terms of the Transaction Documents, the prevailing
party shall be entitled to reasonable attorney’s fees, out-of-pocket costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.


[Signature pages to follow]

Note and Warrant Purchase Agreement

Page 20

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto execute this Note and Warrant Purchase
Agreement, effective as of the date first above written.
 
 
PETROSEARCH ENERGY CORPORATION
           
By:  
/s/ Richard Dole
    Name:
Richard Dole, President and CEO
                    PURCHASERS           
 
IRONMAN PI FUND (QP), LP
           
By:
Ironman Energy Partners, LP,
           
By:
Ironman Capital Management, LLC,
     
its General Partner
           
By:
/s/ G. Bryan Dutt
     
G. Bryan Dutt, President
 




 
WELLINGTON TRUST COMPANY, N.A.
ON BEHALF OF MULTIPLE COLLECTIVE INVESTMENT FUNDS TRUST,
MICRO CAP EQUITY PORTFOLIO
       
By: Wellington Management Company, LLP as investment adviser
       
By:
/s/  Steve Hoffman
 
Name:
Steve Hoffman
 
Title:
Vice President and Counsel
 
Address:  
75 State Street
   
Boston, MA  02109

 

 
WELLINGTON TRUST COMPANY, N.A.
ON BEHALF OF MULTIPLE COLLECTIVE INVESTMENT FUNDS TRUST,
MICRO CAP EQUITY PORTFOLIO
             
By: Wellington Management Company, LLP as investment adviser
       
By:
/s/  Steve Hoffman
 
Name:
Steve Hoffman
 
Title:
Vice President and Counsel
 
Address:  
75 State Street
   
Boston, MA  02109

 
Signature Page to Note and Warrant Purchase Agreement


--------------------------------------------------------------------------------


 

 
CROSSCAP PARTNERS, LP
                 
By:  
/s/ Mark Crosswell
     
Mark Crosswell
 
Address:  
5851 San Felipe, Suite 230
     
Houston, Texas  77057
                 
CROSSCAP PARTNERS ENHANCED, LP
                 
By:
/s/ Mark Crosswell
     
Mark Crosswell
 
Address:
5851 San Felipe, Suite 230
     
Houston, Texas  77057

 

 
WILLIAM C. O’MALLEY
       
/s/ William C. O’Malley
 
William C. O’Malley, Individually
 
Address:
4646 Carlton Dunes Drive
   
#12, Unit 5602
   
Amelia Island, Florida  32034

 

 
J. BURKE O’MALLEY
       
/s/ J. Burke O’Malley
 
J. Burke O’Malley, Individually
 
Address:  
2013 Spring Branch Drive
   
Vienna, Virginia  22181
       
LEO E. STEC
       
/s/ Leo E. Stec
 
Leo E. Stec, Individually
 
Address:  
3527 Vantage Lane
   
Glenview, Illinois  60026
       
VAN G. BOHN
       
/s/ Van G. Bohn
 
Van G. Bohn, Individually
 
Address:  
426 Arlington Drive
   
Metairie, Louisiana  70001

 
Signature Page to Note and Warrant Purchase Agreement


--------------------------------------------------------------------------------


 

 
JOHN W. KOONS III AND KATRINA P. KOONS  
         
By:
/s/ John W. Koons, III 
   
John W. Koons III, Individually, and on behalf of Katrina P. Koons, his Wife 
 
Address:  
5348 Chandley Farm Circle
     
Centreville, Virginia  20120




 
GUTIERREZ HOLDINGS, LP
         
/s/ Joe M. Gutierrez, Jr.
 
By:
Joe M. Gutierrez, Jr.
 
Title:  
   
Address: 
5847 San Felipe Street, Suite 1910
     
Houston, Texas  77057




 
JERRY C. DEARING
       
/s/ Jerry C. Dearing
 
Jerry C. Dearing, Individually
 
Address:
5300 Doliver Drive
   
Houston, Texas  77057

 
 
Signature Page to Note and Warrant Purchase Agreement
 

--------------------------------------------------------------------------------




SCHEDULE “A”
 
Purchaser/
Address
 
Purchase Price for Convertible Note
   
Number of Warrants Purchased
   
Percentage of Security Interest in Collateral
 
Ironman PI Fund (QP), LP
  $
3,000,000
     
714,286
      1.86 %
Wellington Trust Company— Client ID 9537
   
295,000
     
70,238
      0.18 %
Wellington Trust Company— Client ID 0611
   
2,205,000
     
525,000
      1.36 %
CrossCap Partners, LP
   
98,947
     
23,559
      0.06 %
CrossCap Partners Enhanced, LP
   
901,053
     
214,536
      0.56 %
William C. O’Malley
   
1,000,000
     
238,096
      0.62 %
J. Burke O’Malley
   
100,000
     
23,810
      0.06 %
Leo E. Stec
   
100,000
     
23,810
      0.06 %
Van G. Bohn
   
100,000
     
23,810
      0.06 %
John W. and Katrina P. Koons
   
100,000
     
23,810
      0.06 %
Gutierrez Holdings, LP
   
100,000
     
23,810
      0.06 %
Jerry C. Dearing
   
100,000
     
23,810
      0.06 %                               $
8,100,000.00
     
1,928,575
      5.00 %


 
Schedule A
 
 

--------------------------------------------------------------------------------